 



Exhibit 10.1
PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT (this “Purchase Agreement”) is made and entered
into this 20th day of December, 2007 (the “Effective Date”) by and among Hudson
Logistics, Inc., a Delaware corporation (“HLI”), and Hudson Logistics Loading,
Inc., a Delaware corporation (“HLL”) (“HLI” and “HLL,” each a “Seller” and
collectively referred to as “Sellers” or “Seller” as contract may require),
solely for the purposes of Sections 4 and 9, Chartwell International, Inc., a
Nevada corporation (“Chartwell”), and Perry New Jersey I, LLC (“Purchaser” and
together with Sellers and Chartwell, the “Parties” and each a “Party”, as the
case may be).
RECITALS
     WHEREAS, each of the Sellers hold certain Assets and Assigned Contracts,
each as defined in Section 11; and
     WHEREAS, each of the Sellers desires to sell, assign and transfer to
Purchaser, and Purchaser desires to acquire, buy and assume from each of the
Sellers certain Assets and the Assigned Contracts pursuant to the terms and
conditions set forth herein.
     NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the Parties hereby agree as follows:
AGREEMENT
1. Closing.
     1.1 On the Closing Date (as defined below), each of the Sellers hereby
agrees to assign, transfer and convey to Purchaser all of such Seller’s rights,
title, and interest in, to and under the Assets and the Assigned Contracts. The
“Closing Date” shall be the date on which all conditions and obligations of the
Parties pursuant to this Purchase Agreement have been met but no later than
January 31, 2008, such date and time being of the essence.
     1.2 On the Closing Date, (i) Purchaser by this Purchase Agreement and each
Assignment and Assumption Agreement (defined herein) becomes entitled to all
right, title and interest of each Seller in and to each of the Assigned
Contracts as if Purchaser was an original party to such Assigned Contracts;
(ii) Purchaser unconditionally assumes and shall thereafter promptly, fully,
completely and faithfully keep, fulfill, observe, perform and discharge each and
every covenant and obligation that may become performable under each of Assigned
Contracts; (iii) Purchaser shall be bound by all of the terms and conditions of
the Assigned Contracts; and (iv) Purchaser by this Purchase Agreement and the
Bill of Sale (defined herein) becomes entitled to all right, title and interest
of each Seller in and to each of the Assets.
2. Payments.
     2.1 In accordance with the terms and conditions of the Escrow Agreement
attached hereto as EXHIBIT A, no later than December 21, 2007, Purchaser shall
deposit with Hartman, Simons, Spielman & Wood, LLP (“Escrow Agent”) the
aggregate

1



--------------------------------------------------------------------------------



 



sum of $100,000.00 (the “Deposit”). On or before 12:00 pm Eastern time on the
Escrow Increase Date, Purchaser shall notify Seller of (i) the amended
Schedule 3.1, listing all Holdback Transactions, as provided for in Section 3.1,
and (ii) the Diligence Closing Conditions, as provided for in Section 6.7. After
receipt of such terms, Seller shall have until 2:00 pm Eastern time on the
Escrow Increase Date (the “Acceptance Time”) to notify Purchaser of acceptance
or rejection of all such Holdback Transactions and all Diligence Closing
Conditions. If Seller notifies Purchaser on or before the Acceptance Time that
it rejects any of the Holdback Transactions or Diligence Closing Conditions,
Purchaser may elect to terminate this Purchase Agreement and have the Deposit
released to Seller immediately. If the Seller agrees to all such Holdback
Transactions and Diligence Closing Conditions, either by express written
acceptance on or before the Acceptance Time, or by Seller’s silence as of the
Acceptance Time, then Purchaser shall initiate payment to the Escrow Agent of an
additional $1,600,000.00 by 5:00 pm Eastern time on the Escrow Increase Date,
such that the aggregate amount of the Deposit shall equal $1,700,000.00.
     2.2 On or before the Closing Date and following written instructions from
each of the Parties in a form reasonably acceptable to the Escrow Agent, the
Escrow Agent may release certain payments in satisfaction of the closing
conditions set forth in Section 8 (the “Escrow Closing Payments”).
     2.3 On the Closing Date and following written instructions from each of the
Parties in a form reasonably acceptable to the Escrow Agent, in consideration
for the assignments, sales and transfers contemplated under this Purchase
Agreement and provided all of the conditions set forth in this Purchase
Agreement have been met on or before the Closing Date, the Escrow Agent shall
release to the Sellers by wire transfer or cashier’s check the aggregate sum of
$1,700,000.00 less (i) the aggregate of any Escrow Closing Payments, and
(ii) the Holdback Amount. If (i) this Purchase Agreement is mutually terminated
by all Parties hereto; (ii) this Purchase Agreement is terminated by Purchaser
pursuant to either Section 14.1 or 14.2, or (iii) Section 8 is not satisfied as
of the Closing Date, the Net Deposit shall be promptly returned to the
Purchaser.
3. Holdback.
     3.1 During the Holdback Period, the Parties shall work in good faith to
cause the events or transactions set forth on Schedule 3.1 to occur (the
“Holdback Transactions”). The Parties acknowledge and agree that Purchaser may
amend Schedule 3.1 up to and until the Escrow Increase Date by providing such
amended Schedule 3.1 to Sellers and Chartwell on or before such Escrow Increase
Date.
     3.2 The Escrow Agent shall release to Seller the Holdback Amount upon
(a) receipt of written instructions from each of the Parties in a form
reasonably acceptable to the Escrow Agent, and (b) the first of the following to
occur: (i) following the satisfaction of all of the Holdback Transactions,
(ii) the mutual agreement of the Parties, or (iii) the end of the Holdback
Period.
4. Representations and Warranties of Sellers and Chartwell.
Each Seller and Chartwell jointly and severally represent and warrant to
Purchaser that the statements contained in this Section 4 are true, correct and
complete as of the date of this Purchase Agreement and will be true, correct and
complete as of the Closing

2



--------------------------------------------------------------------------------



 



Date (as though made then and as though the Closing Date were substituted for
the date of this Purchase Agreement throughout this Section 4).
     4.1 Organization. Sellers and Chartwell each are duly organized, validly
existing and in good standing under the laws of its respective jurisdiction of
incorporation.
     4.2 Authorization. Sellers and Chartwell have all necessary power and
authority to execute and deliver this Purchase Agreement and the exhibits
attached hereto, and to perform each of their obligations hereunder and
thereunder, and no other action on the part of Sellers is required in connection
therewith. This Purchase Agreement has been duly executed and delivered by the
Sellers and Chartwell and constitutes the legal, valid, and binding obligation
of the Sellers and Chartwell, enforceable against each of them in accordance
with its terms, and has been approved by the respective Boards of Directors of
the Sellers and Chartwell, which are the only approvals required for the
consummation of the assignment by the Sellers. Upon the execution and delivery
by the Sellers and Chartwell of the Purchase Agreement and exhibits attached
hereto, the Purchase Agreement will constitute the legal, valid, and binding
obligations of the Sellers and Chartwell, enforceable against each of them in
accordance with their respective terms.
     4.3 Non-Contravention. Except as set forth in Schedule 4.3, neither the
execution and delivery of this Purchase Agreement, nor the consummation of the
transactions contemplated hereby (including the Assignment and Assumption
Agreements referred to in Section 8), will (i) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
Seller or Chartwell is subject or any provision of the charter or bylaws of
Seller or Chartwell or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Seller or Chartwell is a party or by which it is bound or to which any of its
assets is subject (or result in the imposition of any Lien upon any of its
assets), except where the violation, conflict, breach, default, acceleration,
termination, modification, cancellation, failure to give notice, or Lien would
not have a Material Adverse Effect. Neither Seller nor Chartwell needs to give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Purchase Agreement (including
the Assignment and Assumption Agreements referred to in Section 8), except where
the failure to give notice, to file, or to obtain any authorization, consent, or
approval would not have a Material Adverse Effect.
     4.4 Title to Assets. Seller has good and marketable title to, or a valid
leasehold interest in, the properties and assets used by it, located on its
premises, or shown on the Most Recent Balance Sheet or acquired after the date
thereof, free and clear of all Liens, except for properties and assets disposed
of in the Ordinary Course of Business since the date of the Most Recent Balance
Sheet. Without limiting the generality of the foregoing except as set forth on
Schedule 4.4, Seller has good and marketable title to all of the Assets, free
and clear of any Liens or restriction on transfer. Schedule 4.4 lists the Assets
and Excluded Assets used by Seller in its conduct of Business.

3



--------------------------------------------------------------------------------



 



     4.5 Subsidiaries. Neither Seller has any Subsidiary.
     4.6 Financial Statements. Attached hereto as Schedule 4.6 are the following
financial statements (collectively the “Financial Statements”): (i) unaudited
consolidated balance sheets and statements of income, changes in stockholders’
equity, and cash flow as of and for the fiscal year ended June 30, 2007 (the
“Most Recent Fiscal Year End”) for each Seller; and (ii) unaudited consolidated
balance sheets and statements of income (the “Most Recent Financial Statements”)
as of and for the four (4) months ended October 31, 2007 (the “Most Recent
Fiscal Month End”) for each Seller. The Financial Statements (including the
notes thereto) have been prepared in accordance with GAAP throughout the periods
covered thereby and present fairly the financial condition of each Seller as of
such dates and the results of operations of such Seller for such periods;
provided, however, that the Most Recent Financial Statements are subject to
normal year-end adjustments (which will not be material, individually or in the
aggregate) and lack footnotes and other presentation items. Each Seller
maintains a separate Cash account for such Seller (into which such Seller
deposits all of the receipts of such Seller and out of which such Seller makes
all of the disbursements of such Seller).
     4.7 Events Subsequent to Most Recent Fiscal Month End. Since the Most
Recent Fiscal Month End, there has not been any Material Adverse Change. Without
limiting the generality of the foregoing, since that date:
     4.7.1 Seller has not sold, leased, transferred, or assigned any material
assets, tangible or intangible, outside the Ordinary Course of Business;
     4.7.2 Seller has not entered into any material agreement, contract, lease,
or license outside the Ordinary Course of Business;
     4.7.3 Neither of the Sellers nor any other party has accelerated,
terminated, made material modifications to, or cancelled any material agreement,
contract, lease, or license to which Seller is a party or by which it is bound;
     4.7.4 Seller has not imposed any Lien upon any of its assets, tangible or
intangible;
     4.7.5 Seller has not made any material capital expenditure outside the
Ordinary Course of Business;
     4.7.6 Seller has not made any material capital investment in, or any
material loan to, any other Person outside the Ordinary Course of Business;
     4.7.7 Seller has not created, incurred, assumed, or guaranteed more than
$20,000 in aggregate indebtedness for borrowed money and capitalized lease
obligations;
     4.7.8 Seller has not experienced any material damage, destruction, or loss
(whether or not covered by insurance) to its property;

4



--------------------------------------------------------------------------------



 



     4.7.9 Seller has not made any loan to, or entered into any other
transaction with, any of the directors or officers of Seller outside the
Ordinary Course of Business;
     4.7.10 Seller has not changed its normal business practices or taken any
other action outside the Ordinary Course of Business in order to generate Cash;
     4.7.11 Seller has not made any loans or advances of money; and
     4.7.12 Seller has not committed to any of the foregoing.
     4.8 Undisclosed Liabilities. Seller does not have any individual or
cumulative material liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due, including
any liability for taxes), except for (i) liabilities set forth on the face of
the Most Recent Balance Sheet (rather than in any notes thereto) and
(ii) liabilities that would not have a Material Adverse Effect on the Business
and that have arisen after the Most Recent Fiscal Month End in the Ordinary
Course of Business.
     4.9 Legal Compliance; Permits. Seller has complied in all material respects
with all applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder and
including the Foreign Corrupt Practices Act, 15 U.S.C. 78(dd)-1, et seq.) of
federal, state, local, and foreign governments (and all agencies thereof), and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against any of them alleging any
failure so to comply, except where the failure to comply would not have a
Material Adverse Effect. Except as set forth on Schedule 4.9, neither the
Business, the Assets nor any of the Assigned Contracts are subject to any order
issued by any court or any Regulatory Authority which has had or may result in a
Material Adverse Effect on either of them. Except as set forth on Schedule 4.9,
no Permits are necessary for the lawful operation of the Business, the Assets or
the Assigned Contracts as presently conducted, and Seller is in compliance with
all such Permits and all applicable laws and orders issued by any court or
Regulatory Authority where a failure to have such Permits or so to comply would
have a Material Adverse Effect on either the Business, the Assets or the
Assigned Contracts.
     4.10 Tax Matters.
     4.10.1 Seller has timely filed all material Tax Returns that it was
required to file. All such Tax Returns as so filed disclose all Taxes required
to be paid for the periods covered thereby. All material Taxes due and owing by
Seller (whether or not shown on any Tax Return) have been timely paid in full.
Except as set forth on Schedule 4.10, Seller currently is not the beneficiary of
any extension of time within which to file any Tax Return. There are no Liens
for Taxes (other than Taxes not yet due and payable) upon any of the assets of
Seller. Seller has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party, and all Forms W-2 and
1099 required with respect thereto have been properly completed and timely
filed. Seller has no liability for the Taxes of any other Person whether by

5



--------------------------------------------------------------------------------



 



contract, under successor liability, under Section 1502-6 of the Treasury
Regulations, or otherwise.
     4.10.2 There is no material dispute or claim concerning any Tax liability
of Seller either (A) claimed or raised by any authority in writing or (B) as to
which any responsible person has knowledge.
     4.11 Real Property. Seller does not own or lease any Real Property.
     4.12 Intellectual Property.
     4.12.1 To Seller’s knowledge, Seller has not interfered with, infringed
upon, misappropriated, or violated any material Intellectual Property rights of
third parties in any material respect, and neither Chartwell nor the directors
and officers of Seller has ever received any charge, complaint, claim, demand,
or notice alleging any such interference, infringement, misappropriation, or
violation (including any claim that Seller must license or refrain from using
any Intellectual Property rights of any third party).
     4.12.2 Schedule 4.12 identifies each material trade name or unregistered
trademark, service mark, corporate name, Internet domain name, copyright and
material computer software item used by Seller in connection with the Business.
With respect to each item of Intellectual Property required to be identified
Schedule 4.12:
     4.12.2.1 Seller possess all right, title, and interest in and to the item,
free and clear of any Lien, license, or other restriction;
     4.12.2.2 the item is not subject to any outstanding injunction, judgment,
order, decree, ruling, or charge;
     4.12.2.3 no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, to the knowledge of any of the
directors and officers of Seller, is threatened that challenges the legality,
validity, enforceability, use, or ownership of the item;
     4.12.2.4 Seller has never agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item; and
     4.12.3 Schedule 4.12.3 identifies each material item of Intellectual
Property that any third party owns and that Seller uses pursuant to license,
sublicense, agreement, or permission. Seller has delivered to Purchaser correct
and complete copies of all such licenses, sublicenses, agreements, and
permissions (as amended to date). With respect to each item of Intellectual
Property required to be identified in Schedule 4.12.3:
     4.12.3.1 the license, sublicense, agreement, or permission covering the
item is legal, valid, binding, enforceable, and in full force and effect in all
material respects;

6



--------------------------------------------------------------------------------



 



     4.12.3.2 no party to the license, sublicense, agreement, or permission is
in material breach or default, and no event has occurred that with notice or
lapse of time would constitute a material breach or default or permit
termination, modification, or acceleration thereunder;
     4.12.3.3 no party to the license, sublicense, agreement, or permission has
repudiated any material provision thereof; and
     4.12.3.4 Seller has not granted any sublicense or similar right with
respect to the license, sublicense, agreement, or permission.
     4.13 Tangible Assets. The buildings, machinery, equipment, and other
tangible assets that Seller owns or leases, including the Assets, are free from
material defects (patent and latent), have been maintained in accordance with
normal industry practice, and are in reasonable operating condition and repair
(subject to obsolescence, normal wear and tear) for the conduct of the Business
as currently conducted.
     4.14 Contracts. Except for Assigned Contracts, Schedule 4.14 lists the
following contracts and other agreements to which Seller is a party:
     4.14.1 any agreement (or group of related agreements) for the lease of
personal property to or from any Person providing for lease payments in excess
of $20,000 per annum;
     4.14.2 any agreement (or group of related agreements) for the purchase or
sale of raw materials, commodities, supplies, products, or other personal
property, or for the furnishing or receipt of services, the performance of which
will extend over a period of more than one year, or involve consideration in
excess of $20,000;
     4.14.3 any agreement concerning a partnership or joint venture;
     4.14.4 any agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation, in excess of $20,000 or under which it has
imposed a Lien on any of its assets, tangible or intangible;
     4.14.5 any material agreement concerning confidentiality or
non-competition;
     4.14.6 any material agreement involving Seller;
     4.14.7 any profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, severance, or other material plan or
arrangement for the benefit of the current or former directors, officers, and
employees of Seller;
     4.14.8 any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis providing annual compensation in excess of
$20,000 or providing material severance benefits;

7



--------------------------------------------------------------------------------



 



     4.14.9 any agreement under which it has advanced or loaned any amount to
any of the directors, officers, and employees of Seller outside the Ordinary
Course of Business;
     4.14.10 any agreement under which the consequences of a default or
termination could have a Material Adverse Effect;
     4.14.11 any settlement, conciliation, or similar agreement, the performance
of which will involve payment after the Most Recent Fiscal Month End of
consideration in excess of $20,000, or imposition of monitoring or reporting
obligations to any governmental entity outside the Ordinary Course of Business;
     4.14.12 any agreement under which Seller has advanced or loaned any other
Person amounts in the aggregate exceeding $20,000; or
     4.14.13 any other agreement (or group of related agreements) the
performance of which involves consideration in excess of $20,000.
     Seller has delivered to Purchaser a correct and complete copy of each
written agreement listed in Schedule 4.14 (as amended to date) and a written
summary setting forth the material terms and conditions of each oral agreement
referred to in Schedule 4.14. Seller has delivered to Purchaser a correct and
complete copy of each Assigned Contract. Except as set forth on Schedule 4.14,
with respect to each such Assigned Contract: (A) the agreement is legal, valid,
binding, enforceable, and in full force and effect in all material respects;
(B) no party is in material breach or default, and no event has occurred that
with notice or lapse of time would constitute a material breach or default, or
permit termination, modification, or acceleration, under the agreement; (C) no
claim for breach of such Assigned Contract has been made or threatened by any
Party to such Assigned Contract or by any Person and (D) no party has repudiated
any material provision of the agreement.
     4.15 Litigation. Schedule 4.15 sets forth each instance in which Seller (i)
is subject to any outstanding injunction, judgment, order, decree, ruling, or
charge or (ii) is a party or, to the knowledge of any of the directors,
officers, employees or agents of Seller or Chartwell, is threatened, either
verbally or in writing, to be made a party to any action, suit, proceeding,
hearing, or investigation of, in, or before any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction or
before any arbitrator. Except as set forth on Schedule 4.15, there is no action,
suit or proceeding pending or, to the knowledge of Seller or Chartwell,
threatened, which (i) questions the legality or propriety of transactions
contemplated by this Purchase Agreement or (ii) which might have consequences
that would prohibit either of the Sellers or Chartwell from entering into this
Purchase Agreement or any other agreements to which it is a party or might have
consequences that would materially and adversely affect its performance
hereunder and under the other documents to which it is a party and to convey in
good faith the Assigned Contracts.
     4.16 Employees. Seller does not have any employees.
     4.17 Guaranties. Seller is not a guarantor or otherwise is responsible for
any liability or obligation (including indebtedness) of any other Person.

8



--------------------------------------------------------------------------------



 



     4.18 Environmental, Health, and Safety Matters.
     4.18.1 Seller has for the past five (5) years complied and is in
compliance, in each case in all material respects, with all Environmental,
Health, and Safety Requirements the failure of which will not have a Material
Adverse Effect.
     4.18.2 Without limiting the generality of the foregoing, Seller has
obtained, has for the past five years complied, and is in compliance with, in
each case in all material respects, all material permits, licenses and other
authorizations that are required pursuant to Environmental, Health, and Safety
Requirements for the occupation of its facilities and the operation of the
Business the failure of which will not have a Material Adverse Effect.
     4.18.3 Except as set forth on Schedule 4.18, Seller has not received any
written notice, regarding any actual or alleged material violation of
Environmental, Health, and Safety Requirements, or any material liabilities or
potential material liabilities, including any material investigatory, remedial,
or corrective obligations, relating to it or its facilities arising under
Environmental, Health, and Safety Requirements.
     4.18.4 Seller, nor to the best of Seller’s knowledge, any of its respective
predecessors or Affiliates has treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, manufactured, distributed,
exposed any person to, or released any substance, including without limitation
any hazardous substance, or owned or operated any property or facility (and no
such property or facility is contaminated by any such substance) so as to give
rise to any current or future material liabilities, including any material
liability for response costs, corrective action costs, personal injury, property
damage, natural resources damages or attorney fees, pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”) or the Solid Waste Disposal Act, as amended or any other
Environmental, Health, and Safety Requirements.
     4.18.5 Seller, nor to the best of Seller’s knowledge, any of its respective
predecessors or Affiliates has designed, manufactured, sold, marketed,
installed, or distributed products or other items containing asbestos, and with
respect to such entities, to the best of Seller’s knowledge, none of such
entities is or will become subject to any liabilities with respect to the
presence of asbestos in any product or item or in or upon any property,
premises, or facility.
     4.18.6 Seller has furnished to Purchaser all material environmental audits,
reports, and other material environmental documents relating to its or its
respective predecessors’ or Affiliates’ past or current properties, facilities,
or operations that are in their possession, custody, or under their reasonable
control.
     4.18.7 Neither the Facility, as such term is defined in the Assigned
Contracts, nor the assignments and conveyances contemplated by this Purchase
Agreement, are regulated by the Industrial Site Recovery Act, N.J.S.A. 13:1k et

9



--------------------------------------------------------------------------------



 



seq. and related administrative code (“ISRA”), and in the alternative, if
regulated, is exempt from reporting or compliance requirements or any other
requirements by way of description, but not limitation, such as those as
contemplated by N.J.S.A. 13:1k9 and related administrative code. This
representation shall survive the Closing and shall remain in effect in
perpetuity or until such time as the New Jersey Department of Environmental
Protection (“NJDEP”) issues a “No Further Action” letter concerning the
Facility. If at any time, subsequent to the Closing, the NJDEP determines that
the Facility is regulated by ISRA and that the Facility is not in compliance
with ISRA, Purchaser shall be entitled to indemnification by the Sellers and
Chartwell for the costs associated with coming into compliance with ISRA.
     4.19 Business Continuity. None of the computer software, computer hardware
(whether general or special purpose), telecommunications capabilities (including
all voice, data and video networks) and other similar or related items of
automated, computerized, and/or software systems and any other networks or
systems and related services that are used by or relied on by Seller in the
conduct of the Business (collectively, the “Systems”) have experienced bugs,
failures, breakdowns, or continued substandard performance in the past twelve
(12) months that has caused any substantial disruption or interruption in or to
the use of any such Systems by Seller. Seller is covered by business
interruption insurance in scope and amount customary and reasonable to ensure
the ongoing business operations of the Business.
     4.20 Certain Business Relationships with Seller. Except as set forth on
Schedule 4.20, neither Chartwell nor any of its Affiliates, directors, officers,
employees, and shareholders, nor Seller’s directors, officers, employees, and
shareholders has been involved in any material business arrangement or
relationship with Seller within the past twelve (12) months, and neither
Chartwell nor any of its Affiliates, directors, officers, employees, and
shareholders, nor Seller’s directors, officers, employees, and shareholders own
any material asset, tangible or intangible, that is used in the Business.
     4.21 Disclosure. The representations and warranties contained in this
Section 4 do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and all
information contained in this Section 4 not misleading.
     4.22 Insolvency. Neither Seller nor Chartwell is now insolvent, as measured
on a consolidated basis, and neither Seller nor Chartwell will be rendered
insolvent by any of the transactions contemplated by this Purchase Agreement
(including the transactions contemplated by Section 8 of this Purchase
Agreement). As used in this section, “insolvent” means that the sum of the
liabilities and other known potential liabilities of such Seller or Chartwell,
as accounted for in the Financial Statements and corresponding notes, exceed the
value of such Seller’s or Chartwell’s assets as set forth in the Financial
Statements, as the case may be. Immediately after giving effect to the
consummation of the transactions contemplated by the Purchase Agreement: (i)
each of Seller and Chartwell will be able to pay its liabilities as they become
due in the Ordinary Course of Business; (ii) neither Seller nor Chartwell will
have negative working capital; (iii) each Seller and Chartwell will have assets
that exceed its liabilities each as calculated in accordance with GAAP; and
(iv) taking into account all pending, and to the knowledge of each of Seller and
Chartwell, respectively, threatened claims and litigation, final judgments
against each Seller and Chartwell in actions for money damages are not

10



--------------------------------------------------------------------------------



 



reasonably anticipated to be rendered at a time when, or in amounts such that,
such Seller and Chartwell will be unable to satisfy any such judgments promptly
in accordance with their terms (taking into account the reasonable estimate of
such judgments in any such actions and the earliest reasonable time at which
such judgments might be rendered) as well as all other financial obligations of
such Seller and Chartwell.
5. Representations and Warranties of Purchaser
     5.1 Authority of Purchaser. Purchaser is a limited liability company
organized, validly existing and in good standing under the laws of the State of
Delaware. Purchaser has all necessary limited liability company power and
authority to enter into this Purchase Agreement and each other agreement or
instrument of Purchaser expressly required by this Purchase Agreement to be
executed by it (collectively, the “Purchaser’s Agreements”), to consummate the
transactions contemplated hereby without the consent of or notice to any third
party, other than consents and notices obtained or given, and to comply with the
terms, conditions and provisions hereof and thereof. All requisite limited
liability company action has been taken to authorize the execution, delivery and
performance by the Purchaser of this Purchase Agreement and the transactions
contemplated herein and no other limited liability company proceedings on the
part of the Purchaser are necessary to authorize the execution and delivery of
this Purchase Agreement and the consummation of the transactions contemplated
herein. This Purchase Agreement has been duly authorized, executed and delivered
by Purchaser and is, and each of the Purchaser’s Agreements, when executed and
delivered by Purchaser, will be, the legal, valid and binding agreement of
Purchaser, enforceable against Purchaser in accordance with its respective
terms. Neither the execution and delivery of this Purchase Agreement and the
Purchaser’s Agreements nor the consummation of the transactions contemplated by
it will (i) conflict with or result in any violation of or constitute a default
under any term of the charter or operating agreement of Purchaser, (ii) violate
any agreement, mortgage, debt instrument, indenture or other instrument,
judgment, decree, order, award, law or regulation applicable to Purchaser or any
of its respective assets or properties, or (iii) require the consent, approval,
permission or other authorization of or by or filing or qualification with any
court, arbitrator or governmental, administrative or self-regulatory authority
which has not been obtained which would adversely effect its ability to perform
its agreements hereunder or (iv) result in the cancellation, modification,
revocation or suspension of any material license, certificate or permit or
authorization held by the Purchaser.
     5.2 Litigation. Purchaser (i) is not subject to any outstanding injunction,
judgment, order, decree, ruling, or charge or (ii) is not a party or, to the
knowledge of any of the directors, officers, employees or agents of Purchaser,
is not threatened, either verbally or in writing, to be made a party to any
action, suit, proceeding, hearing, or investigation of, in, or before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator. There is no action, suit or
proceeding pending or, to the knowledge of Purchaser, threatened, which
(i) questions the legality or propriety of transactions contemplated by this
Purchase Agreement or (ii) which might have consequences that would prohibit
Purchaser from entering into this Purchase Agreement or any other agreements to
which it is a party or might have consequences that would materially and
adversely affect its performance hereunder and under the other documents to
which it is a party.

11



--------------------------------------------------------------------------------



 



     5.3 Financing. Buyer has access to sufficient funds to consummate the
transactions contemplated under this Agreement.
     5.4 Disclosure. The representations and warranties contained in this
Section 5 do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and all
information contained in this Section 5 not misleading.
6. Pre-Closing Covenants.
     The Parties agree as follows with respect to the period between the
execution of this Purchase Agreement and the Closing:
     6.1 Operation of Business. Seller will not cause or permit Seller to engage
in any practice, take any action, or enter into any transaction outside the
Ordinary Course of Business. Without limiting the generality of the foregoing,
Seller will not cause or permit Seller to otherwise engage in any practice, take
any action, or enter into any transaction of the sort described in Section 4.7
above.
     6.2 Preservation of Business. Seller will keep the Business and its
properties substantially intact, including its present operations, physical
facilities, working conditions, insurance policies and relationships with
lessors, licensors, suppliers, customers, and employees.
     6.3 Full Access. Seller will permit representatives of Purchaser (including
legal counsel and accountants) to have full access at all reasonable times, and
in a manner so as not to interfere with the normal business operations of
Seller, to all premises, properties, personnel, books, records (including Tax
records), contracts, and documents of or pertaining to Seller except information
protected by attorney client privilege, attorney work product privilege and
confidential information of third parties. Purchaser will treat and hold as such
any Confidential Information it receives from Seller in the course of the
reviews contemplated by this Section 6.3, will not use any of the Confidential
Information except in connection with this Purchase Agreement, and, if this
Purchase Agreement is terminated for any reason whatsoever, will return to
Seller all tangible embodiments (and all copies) of the Confidential Information
that are in its possession.
     6.4 Notice of Developments. Seller will give prompt written notice to
Purchaser of any material adverse development causing a breach of its
representations and warranties in Section 4 above. No disclosure by any Party
pursuant to this Section 6.4 shall be deemed to amend any schedule or exhibit or
to prevent or cure any misrepresentation, breach of warranty, or breach of
covenant.
     6.5 Exclusivity. Seller will not (i) solicit, initiate, or encourage the
submission of any proposal or offer from any Person relating to the acquisition
of any capital stock or other voting securities, or any substantial portion of
the assets, of Seller (including any acquisition structured as a merger,
consolidation, or share exchange) or (ii) participate in any discussions or
negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any
Person to do or seek any of the foregoing.

12



--------------------------------------------------------------------------------



 



     6.6 Maintenance of Assets and Assigned Contracts. Seller will maintain the
Assets and any and all property, rights and relationships underlying Assigned
Contracts in substantially the same condition as existed on the date of this
Purchase Agreement, ordinary wear and tear excepted, and shall not demolish or
remove any of the existing improvements, or erect new improvements on the site
or any portion thereof, without the prior written consent of Purchaser.
     6.7 Diligence Closing Conditions. On or before the Escrow Increase Date,
Purchaser shall deliver to Seller a list of closing conditions that must be
satisfied prior to the Closing (the “Diligence Closing Conditions”), and such
list shall be appended to this Purchase Agreement and become a part hereof as
EXHIBIT B.
7. Post-Closing Covenants.
The Parties agree as follows with respect to the period following the Closing:
     7.1 General. In case at any time after the Closing any further actions are
necessary to carry out the purposes of this Purchase Agreement, each of the
Parties will take such further actions (including the execution and delivery of
such further instruments and documents) as the other Party may reasonably
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 9 below).
Seller acknowledges and agrees that from and after the Closing, Purchaser will
be entitled to possession of all documents, books, records (including tax
records), agreements, and financial data of any sort relating to the Business.
     7.2 Litigation Support. In the event and for so long as any Party actively
is contesting, prosecuting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Purchase Agreement, or (ii) any
fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving Seller, the other Party will cooperate with the
prosecuting, contesting or defending Party and its counsel in the contest or
defense, make available its personnel, and provide such testimony and access to
its books and records as shall be necessary in connection with the contest or
defense, all at the sole cost and expense of the prosecuting, contesting or
defending Party (unless the prosecuting, contesting or defending Party is
entitled to indemnification therefor under Section 9 below).
     7.3 Transition. Seller will not take any action that is designed or
intended to have the effect of discouraging any lessor, licensor, customer,
supplier, or other business associate of Seller from maintaining the same
business relationships with Purchaser after the Closing as it maintained with
Seller prior to the Closing.
     7.4 Purchasers shall provide evidence that Chartwell has been removed as
guarantor from the agreements listed on Schedule 7.4.
8. Conditions to Purchaser’s Obligation to Close.
The obligation of Purchaser to consummate the transactions to be performed by it
in connection with the Closing is subject to satisfaction of the following
conditions:

13



--------------------------------------------------------------------------------



 



     8.1 the representations and warranties set forth in Section 4 above shall
be true and correct in all material respects at and as of the Closing Date,
except to the extent that such representations and warranties are qualified by
the term “material,” or contain terms such as “Material Adverse Effect” or
“Material Adverse Change,” in which case such representations and warranties (as
so written, including the term “material” or “Material”) shall be true and
correct in all respects at and as of the Closing Date;
     8.2 each of the Sellers shall have performed and complied with all
covenants hereunder in all material respects through the Closing, except to the
extent that such covenants are qualified by the term “material,” or contain
terms such as “Material Adverse Effect” or “Material Adverse Change,” in which
case each of the Sellers shall have performed and complied with all of such
covenants (as so written, including the term “material” or “Material”) in all
respects through the Closing;
     8.3 no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (A) prevent consummation of any
of the transactions contemplated by this Purchase Agreement, (B) cause any of
the transactions contemplated by this Purchase Agreement or agreements with
third parties being assigned, transferred or assumed as a result of this
Purchase Agreement to be rescinded following consummation, or (C) adversely
affect the right of Purchaser to own the Assets or to become a party to, or
perform under, the Assigned Contracts or to operate the Business;
     8.4 each of the Sellers and Chartwell shall have delivered to Purchaser a
certificate to the effect that each of the conditions specified above in
Section 8.1, 8.2 and 8.3 is satisfied in all respects;
     8.5 each of the Sellers and Chartwell shall have delivered to Purchaser a
certificate of the secretary or an assistant secretary of such Seller or
Chartwell, as the case may be, dated the Closing Date, in form and substance
reasonably satisfactory to Purchaser, as to: (i) no amendments to the
certificate of incorporation of such Seller since the Effective Date; (ii) the
bylaws of such Seller; (iii) the resolutions of the board of directors (or a
duly authorized committee thereof) of such Seller and Chartwell, as the case may
be, authorizing the execution, delivery, and performance of this Purchase
Agreement and the transactions contemplated hereby; and (iv) incumbency and
signatures of the officers of such Seller and Chartwell, as the case may be,
executing this Purchase Agreement or any other agreement contemplated by this
Purchase Agreement;
     8.6 each of the Sellers shall obtain and deliver to Purchaser a fully
executed assignment and assumption agreement, and consent thereto, of each of
the items on Schedule 8.6 (each an “Assignment and Assumption Agreement”), and
each Assignment and Assumption Agreement shall be executed in form and substance
satisfactory to Purchaser in its sole discretion;
     8.7 each of the Sellers deliver to Purchaser a fully executed bill of sale
and assignment to transfer all of the Assets to Purchaser (the “Bill of Sale”),
and the Bill of Sale shall be executed in form and substance satisfactory to
Purchaser in its sole discretion;

14



--------------------------------------------------------------------------------



 



     8.8 Seller shall have settled each litigation case or resolved each matter
listed on Schedule 8.8 such that (i) with respect to all litigation cases, all
claims in each case have been dismissed with prejudice and all consideration for
such dismissal(s) has been delivered to the satisfaction of Purchaser and
(ii) with respect to all other matters, any and all outstanding invoices or
accounts have been paid or satisfied in full to the satisfaction of Purchaser;
and
     8.9 each of the Diligence Closing Conditions shall be satisfied in the sole
discretion of Purchaser.
     Purchaser may waive any condition specified in this Section 8 if it
executes a writing so stating at or prior to the Closing.
9. Indemnification.
     9.1 Sellers and Chartwell shall indemnify and hold Purchaser, its officers,
directors, Affiliates, agents and employees (“Purchaser Indemnified Parties”)
harmless from any and all claims, demands, causes of action, losses, costs
(including, without limitation, court costs and attorneys’ fees), liabilities or
damages of any kind or nature whatsoever (“Losses”) that Purchaser Indemnified
Parties may sustain by reason of Sellers’ or Chartwell’s, as the case may be,
breach or non-fulfillment (whether by action or inaction), at any time, of any
representation, covenant or obligation under this Purchase Agreement unless due
to the intentional misconduct or gross negligence of Purchaser Indemnified
Parties. Further, Sellers and Chartwell agree to indemnify and hold harmless the
Purchaser Indemnified Parties from any and all Losses that Purchaser Indemnified
Parties may sustain by reason of, or arising out of, any of the events or
conditions listed on Schedule 9.1. All obligations of Sellers and Chartwell for
indemnification under this Section 9.1 shall be joint and several.
     9.2 Purchaser shall indemnify and hold Sellers, their officers, directors,
Affiliates, agents and employees (“Seller Indemnified Parties”) harmless from
any and all Losses whatsoever that such Seller Indemnified Parties’ may sustain
by reason of Purchaser’s breach or non-fulfillment (whether by action or
inaction), at any time, of any representation, covenant or obligation under this
Purchase Agreement unless due to the intentional misconduct or gross negligence
of Seller Indemnified Parties.
10. Confidentiality. The Parties hereto agree to keep this Purchase Agreement
and the information contained herein strictly confidential except as required to
be disclosed by federal or state securities laws. Any breach of the restrictions
set forth in this Section may cause irreparable harm to the non-breaching Party.
Any such breach will entitled the non-breaching Party to injunctive relief in
addition to all legal remedies.
11. Definitions.
     “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.
     “Assets” means all right, title, and interest in and to all of the assets
listed on Schedule 4.4.

15



--------------------------------------------------------------------------------



 



     “Assigned Contracts” means the contracts and agreements listed on
Schedule 4.14.
     “Business” means the operations currently conducted by the Sellers using
the Assets and the Assigned Contracts at 95 Passaic Street, Passaic, New Jersey
07055.
     “Cash” means cash and cash equivalents (including marketable securities and
short-term investments) calculated in accordance with GAAP applied on a basis
consistent with the preparation of the Financial Statements.
     “CERCLA” has the meaning set forth in Section 4.18.
     “Closing” has the meaning set forth in Section 1.
     “Closing Date” has the meaning set forth in Section 1.
     “Code” means the Internal Revenue Code of 1986, as amended and the rules
and regulations promulgated thereunder.
     “Confidential Information” means any information concerning the Business
and affairs of Seller that is not already generally available to the public.
     “Environmental, Health, and Safety Requirements” means all federal, state
and local statutes, regulations, ordinances, and similar provisions having the
force or effect of law, all judicial and administrative orders and
determinations, and all common law concerning public health and safety, worker
health and safety, and pollution or protection of the environment, including all
those relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, release, threatened release, control, or cleanup of any
hazardous materials, substances, or wastes, chemical substances or mixtures,
pesticides, pollutants, contaminants, toxic chemicals, petroleum products or
byproducts, asbestos, polychlorinated biphenyls, noise, or radiation.
     “Escrow Agent” has the meaning set forth in Section 2.1.
     “Escrow Agreement” means the Escrow Agreement entered into concurrently
herewith and attached hereto as EXHIBIT A.
     “Escrow Closing Payments” means any amounts of the Deposit released by the
Escrow Agent pursuant to Section 2.2.
     “Escrow Increase Date” means December 28, 2007.
     “Excluded Assets” means all assets, other than Assets, including Seller’s
(a) tangible personal property (such as machinery, equipment, inventories of raw
materials and supplies, manufactured and purchased parts, goods in process and
finished goods, furniture, automobiles, trucks, tractors, trailers, tools, jigs,
and dies), (b) Intellectual Property, goodwill associated therewith, licenses
and sublicenses granted and obtained with respect thereto, and rights
thereunder, remedies against infringements thereof, and rights to protection of
interests therein under the laws of all jurisdictions, (c) leases, subleases,
and rights thereunder, (d) agreements, contracts, indentures, mortgages,

16



--------------------------------------------------------------------------------



 



instruments, Liens, guaranties, other similar arrangements, and rights
thereunder, (e) accounts, notes, and other receivables, (f) securities,
(f) claims, deposits, prepayments, refunds, causes of action, choses in action,
rights of recovery, rights of set-off, and rights of recoupment (including any
such item relating to the payment of Taxes), (h) franchises, approvals, permits,
licenses, orders, registrations, certificates, variances, and similar rights
obtained from governments and governmental agencies, (i) books, records,
ledgers, files, documents, correspondence, lists, plats, architectural plans,
drawings, and specifications, creative materials, advertising and promotional
materials, studies, reports, and other printed or written materials, and
(j) Cash in an amount equal to Seller’s good faith estimate of the unpaid Taxes
(other than Income Taxes) of Seller arising with respect to periods beginning
after the date of the Most Recent Balance Sheet in the Ordinary Course of
Business (computed in accordance with the past custom and practice of Seller in
filing its Tax Returns), provided, however, that the Assets shall not include
(i) the corporate charter, qualifications to conduct business as a foreign
corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, seals, minute books,
stock transfer books, blank stock certificates, and other documents relating to
the organization, maintenance, and existence of Seller as a corporation or
(ii) any of the rights of Seller under this Purchase Agreement (or under any
side agreement between Seller on the one hand and Purchaser on the other hand
entered into on or after the date of this Purchase Agreement).
     “Facility” means that real property and all improvements thereon located at
95 Passaic Street, Passaic, New Jersey 07055.
     “Financial Statements” has the meaning set forth in Section 4.6.
     “GAAP” means U.S. generally accepted accounting principles as in effect
from time to time, consistently applied.
     “Holdback Amount” means an amount equal to $100,000.
     “Holdback Period” means the 60-day period starting upon the receipt by
Purchaser of the executed Assignment and Assumption Agreement from NYGLR.
     “Income Tax” means any federal, state, local, or foreign income tax,
including any interest, penalty, or addition thereto, whether disputed or not.
     “Income Tax Return” means any return, declaration, report, claim for
refund, or information return or statement relating to Income Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
     “Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable

17



--------------------------------------------------------------------------------



 



works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases, and related documentation), (g) all advertising and promotional
materials, (h) all other proprietary rights, and (i) all copies and tangible
embodiments thereof (in whatever form or medium).
     “Lien” means any mortgage, pledge, lien, encumbrance, charge, or other
security interest other than (a) liens for Taxes not yet due and payable
(b) purchase money liens and liens securing rental payments under capital lease
arrangements, and (c) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.
     “Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be materially adverse to the business, assets, condition
(financial or otherwise), operating results, operations, or business prospects
of Seller, taken as a whole, or to the ability of any Party to consummate timely
the transactions contemplated hereby.
     “Most Recent Balance Sheet” means the balance sheet contained within the
Most Recent Financial Statements.
     “Most Recent Financial Statements” has the meaning set forth in
Section 4.6.
     “Most Recent Fiscal Month End” has the meaning set forth in Section 4.6.
     “Most Recent Fiscal Year End” has the meaning set forth in Section 4.6.
     “NYGLR” means New York & Greenwood Lake Railway, a New Jersey corporation.
     “Net Deposit” means the Deposit less any Escrow Closing Payments.
     “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).
     "Party” and “Parties” have the meaning set forth in the preface above.
     “Permit” means any Regulatory Authority approval, authorization,
certificate, easement, filing, franchise, license, notice, permit, or right to
which any Person is a party or that is or may be binding upon or inure to the
benefit of any Person or its securities, assets, or business.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, any other business entity or a
governmental entity (or any department, agency, or political subdivision
thereof).

18



--------------------------------------------------------------------------------



 



     “Purchaser” has the meaning set forth in the preface above.
     “Regulatory Authority” means any federal, state, county, local, foreign or
other governmental, public or regulatory agencies, authorities (including
self-regulatory authorities), instrumentalities, commissions, boards or bodies
having jurisdiction over the Parties.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     “Seller” has the meaning set forth in the preface above.
     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation).
     “Systems” has the meaning set forth in Section 4.19.
     "Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, whether computed on a separate
or consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not.
     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
     “Treasury Regulations” means the regulations promulgated by the United
States Treasury Department under the Code.
12. Miscellaneous. This Purchase Agreement shall be interpreted and enforced
under the laws of the State of Delaware, without regard to its conflict of law
principles. For all disputes arising out of this Purchase Agreement, the Parties
consent to the jurisdiction and venue of the courts located in the state of
Delaware. This Purchase Agreement shall be construed without regard to the Party
or Parties responsible for its

19



--------------------------------------------------------------------------------



 



preparation and shall be deemed to have been prepared jointly by the Parties.
All headings in this Purchase Agreement are included solely for convenient
reference, and shall not affect its interpretation. If any provision of this
Purchase Agreement is determined by a court to be unenforceable as drafted, that
provision shall be construed in a manner designed to effectuate its purpose to
the greatest extent possible under applicable law, and the enforceability of
other provisions shall not be affected. This Purchase Agreement and the
agreements included as exhibits attached hereto supersede any prior and
contemporaneous agreements whether oral or written between the Parties
concerning its subject matter. The waiver of one breach or default or any delay
in exercising any rights will not constitute a waiver of any subsequent breach
or default. No term of this Purchase Agreement shall be considered waived and no
breach excused by either Party unless made in writing. No consent, waiver, or
excuse by either Party, express or implied, unless in writing, shall constitute
a subsequent consent, waiver or excuse. This Purchase Agreement shall be binding
upon and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. This Purchase Agreement may be executed in one
or more counterparts (including by means of facsimile), each of which shall be
deemed an original but all of which together will constitute one and the same
instrument. No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by Purchaser and Seller.
13. Assignment. Purchaser may assign, in whole or in part, its interest in this
Purchase Agreement without the prior written consent of the Seller; provided,
however, that Purchaser shall provide written notice of such assignment within
ten (10) days thereof.
14. Termination.
     14.1 Right to Terminate by Either Party. Either Party may terminate this
Agreement by giving written notice to the other Party at any time prior to the
Closing (A) in the event the other Party has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, the non-breaching Party has notified the other Party of the
breach, and the breach has continued without cure for a period of 10 days after
the notice of breach, or (B) if the Closing shall not have occurred on or before
January 31, 2008, by reason of the failure of any condition precedent under
Section 8 hereof (unless the failure results primarily from Purchaser itself
breaching any representation, warranty, or covenant contained in this
Agreement).
     14.2 Purchaser’s Right to Terminate. Purchaser may terminate this Agreement
by giving written notice to Seller on or before the Escrow Increase Date if
Purchaser is not satisfied, in its sole discretion, with the results of any of
its business, legal, environmental, and accounting due diligence regarding
Seller, the Assets and the Assigned Contracts.
     14.3 Effect of Termination. If Purchaser terminates this Agreement pursuant
to Section 14.1 or 14.2 above, all rights and obligations of the Parties
hereunder shall terminate without any liability of any Party to the other Party
(except for any Liability of any Party then in breach), and the Escrow Agent
shall distribute the Net Deposit to Purchaser.

20



--------------------------------------------------------------------------------



 



15. Notices All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) 1 business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) upon receipt of
evidence by the sending Party confirming that such communication was sent
successfully by facsimile transmission or electronic mail, or (iv) 4 business
days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and addressed to the intended recipient
as set forth below:

     
If to either Seller:
  Hudson Logistics Loading, Inc.
 
  140 East Main Street
 
  Middleton, New York 10940
 
  Attention: President
 
  Facsimile: (949) 645-2817
 
   
with a copy to:
  Weintraub Genshlea Chediak
 
  400 Capitol Mall, Suite 1100
 
  Sacramento, California 95814
 
  Attention: Mark Lee
 
  Facsimile: (916) 446-1611
 
   
If to Chartwell:
  Chartwell International, Inc.
 
  140 East Main Street
 
  Middletown, New York 10940
 
  Attention: President
 
  Facsimile: (949) 645-2817
 
   
with a copy to:
  Weintraub Genshlea Chediak
 
  400 Capitol Mall, Suite 1100
 
  Sacramento, California 95814
 
  Attention: Mark Lee
 
  Facsimile: (916) 446-1611
 
   
If to Purchaser:
  Perry New Jersey I, LLC
 
  2870 Peachtree Road
 
  P.O. Box 126
 
  Atlanta, GA 30305
 
  Attention: John K. Porter, Jr.
 
  Facsimile: (404) 923-1415
 
   
With a copy to:
  Hartman, Simons, Spielman & Wood, LLP
 
  6400 Powers Ferry Road
 
  Suite 400
 
  Atlanta, Georgia 30339
 
  Attention: A. Josef DeLisle
 
  Facsimile: (770) 951-6787

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

21



--------------------------------------------------------------------------------



 



(Signature Pages Immediately Follow)

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Purchase Agreement as of
the Effective Date.

                      SELLERS:   PURCHASER
 
                    HUDSON LOGISTICS, INC.   PERRY NEW JERSEY I, LLC
 
                   
By:
          By:        
 
 
 
      John K. Porter, Jr.     Name:           Member
 
 
 
                Title          
 
 
 
               
 
                    HUDSON LOGISTICS LOADING, INC.            
 
                   
By:
                   
 
 
 
               
Name:
                   
 
 
 
               
Title
                   
 
 
 
               
 
                    CHARTWELL INTERNATIONAL, INC.            
 
                   
By:
                   
 
 
 
               
Name:
                   
 
 
 
               
Title
                   
 
 
 
               

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Escrow Agreement
[To be attached upon execution]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Diligence Closing Conditions
[To be attached pursuant to Section 6.7]

 